Citation Nr: 0530936	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-09 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for asthma.

Entitlement to service connection for a chronic undiagnosed 
illness manifested by shortness of breath, reduced airflow, 
heavy feeling, tightness, and not enough air.

Entitlement to service connection for a chronic undiagnosed 
illness manifested by rashes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  During his second period of active duty, he served in 
Southwest Asia from January 1991 until June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The veteran testified at 
a hearing at the RO in October 2003.  

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's complaints of shortness of breath, reduced airflow, 
heavy feeling, tightness, and not enough air cannot be 
attributed to any known clinical diagnosis.

2.  A disability manifested by rashes was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is a disability manifested 
by rashes otherwise related to such service.


CONCLUSION OF LAW

1.  A disability manifested by shortness of breath, reduced 
airflow, heavy feeling, tightness, and not enough air was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117,  5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

2.  A disability manifested by rashes was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1117,  5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in May 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in September 2000.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until May 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
September 2000 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It appears that the veteran had service during the Persian 
Gulf War, and it should therefore be noted that service 
connection may also be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Analysis

After reviewing the evidence of record in light of applicable 
laws and regulations, the Board finds that the preponderance 
of the evidence is against the veteran's claims.

The veteran has alleged that he has a chronic undiagnosed 
illness manifested by shortness of breath, reduced airflow, 
heavy feeling, tightness, and not enough air. Post-service 
medical records, however, clearly show that his symptoms have 
been attributed to a known medical diagnosis, asthma. 
Accordingly, service connection under the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not in order.  
Again, the issue of service connection for asthma is 
addressed in the remand section of this decision. 

With respect to the claim of service connection for a chronic 
undiagnosed illness manifested by rashes, post-service 
medical records dated in January 2000 indicate that the 
veteran received treatment for a rash on his arms, thought to 
an allergic reaction to a detergent. No subsequent medical 
evidence of rashes has been presented. As the evidence does 
not demonstrate a chronic disability manifested by rashes 
which became manifest either during the veteran's active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more 
since then, service connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 is not warranted.

The Board has also considered the veteran statements and 
testimony and they have been given weight as to his 
observation for symptoms and limitations caused by the 
claimed conditions.  However, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a chronic undiagnosed 
illness manifested by shortness of breath, reduced airflow, 
heavy feeling, tightness, and not enough air is denied.

Entitlement to service connection for a chronic undiagnosed 
illness manifested by rashes is denied.


REMAND

Pursuant to 38 U.S.C.A. § 1111 (West 2002), a two-pronged 
test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the pre-existing disease 
or injury was not aggravated by service.  

A review of the record reveals that the veteran has 
consistently given a history of asthma as a child which had 
increased in severity upon his return from military service 
in the Persian Gulf. The Board finds that a medcial opinion 
addressing the question at issue is warranted under the 
provisions of 38 U.S.C.A. § 5103A(d).

Accordingly, the case is remanded for the following actions:

      1. The RO should contact the veteran to 
obtain the names and 
addresses of all medical providers from whom the 
veteran has received treatment for asthma since 
January 2000. 
Copies of all available records should be 
incorporated into the 
claims folder.

2. The veteran should be scheduled for a VA 
examination by an
internist or a specialist in pulmonary medicine to 
determine the etiology of the veteran's pulmonary 
condition. The claims folder should be available to 
the examiner in conjunction with the examination. 
All necessary tests and studies should be 
accomplished, and all clinical findings should be 
reported in detail. The examiner 
should provide an opinion as to whether 
asthma or other chronic pulmonary 
disorder clearly and unmistakably 
preexisted the veteran's entrance into 
service, and if so, whether such 
preservice pulmonary disorder clearly and 
unmistakably did not increase in severity 
beyond natural progression in service. 
Reasons and bases for all conclusions 
should be provided.

3.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran and his 
representative should be issued a supplemental 
statement of the case, and be afforded the 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


